DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-10 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vaudry (US Patent 5353542) in view of Sandford (US PGPUB 20180235202) and Williams (US Patent 5044112).
Regarding claim 1, Vaudry teaches a plug-in insect trap (trap 10; Fig. 1) comprising: an electrical housing hollow casing 52; Fig. 3) having rearwardly extending electrical connectors (plug 26; Exhibit A) to be connectable into an electrical outlet of a rear wall along an insertion axis (see Exhibit A where trap 10 is rotated 90 degrees & also note that electrical cord 22 is flexible and allows plug 26 to be oriented in various positions relative to the rest of the trap 10), the electrical outlet flanked by left and right lateral regions of the rear wall, and a base (base portion 12, comprising: tray 34 & support structure 36; Fig. 3); an insect attractant lamp (bulb 16; Fig. 2) supported by the base (base portion 22; Figs. 2 & 3) 
Vaudry does not teach an upwardly opening card slot extending substantially perpendicular to the insertion axis in a fixed orientation when the electrical connectors are connected to the electrical outlet, the lower end of the upwardly extending planar card releasably supported in a fixed orientation by the upwardly opening slot of the base to extend rigidly upwardly in cantilever from the base, a reflective surface, and providing an unobstructed straight line path from a midpoint of the height of the left edge of the rear planar surface to the left lateral region of the rear wall and from a midpoint of the 
Sandford teaches an upwardly opening card slot extending substantially perpendicular to the insertion axis (base portion 112 provides a slot 130; Figs. 2 & 4) in a fixed orientation when the electrical connectors are connected to the electrical outlet (slot 130 is in a fixed orientation when the user places the trap 110 in a desired location, such as plugged into an outlet), the lower end of the upwardly extending planar card releasably supported in a fixed orientation by the upwardly opening slot of the base to extend rigidly upwardly from the base (see Fig. 4, wherein divider 134 is supported by slot 130 and extends upwardly) and a reflective surface (reflective coating underneath adhesive on inside surface 170; Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the upwardly opening slot and reflective surface of Sandford to the insect trap of Vaudry, as doing so provides structure for secure attachment of the sticky card when the device is used in various orientations, a reflective surface enhances the sticky cards attraction to insects and further improves the insect trapping efficiency and effectiveness, as recognized by Sandford (Page 5, para [0043]) and as understood by one of ordinary skill in the art.
Please note in the combination of Vaudry in view of Sandford, the tray 34 and the mesh cover 18 surrounding the sticky substance 30 (planar card) are absent, thus the planar card extends rigidly upwardly in cantilever from the base.
Williams teaches providing an unobstructed straight line path from a midpoint of the height of the left edge of the rear planar surface to the left lateral region of the rear wall and from a midpoint of the height of the right edge of the rear planar surface to the right lateral region of the rear wall when the electrical connectors are connected to the electrical outlet (see Fig. 9, wherein there is an 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the unobstructed straight line path of Williams to the insect trap of Vaudry, as doing so increases ease of manufacture (less parts to produce) and makes the device cheaper for both the producer and the consumer, as understood by one of ordinary skill in the art. 

    PNG
    media_image1.png
    529
    589
    media_image1.png
    Greyscale


Regarding claim 6, Vaudry in view of Sandford and Williams teaches the limitations of claim 5, as indicated above and further teaches wherein the upwardly extending card (Vaudry — sticky substance 30; Fig. 3) is flanked by outer side walls of the slot (Sandford — outer side walls of slot 130; Figs. 2 & 4) of the electrical housing (Vaudry — hollow casing 52; Fig. 3).
Regarding claim 8, Vaudry in view of Sandford and Williams teaches the limitations of claim 1, as indicated above and further teaches an upwardly extending card (Vaudry — sticky substance 30; Exhibit A) but does not specifically teach the card is a paper material.
Williams teaches a card made of paper material (flypaper sheet 30 has an exposed sticky surface; Fig. 8; Col. 2, lines 62-64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the flypaper sheet made of paper material of Williams to the insect trap of Vaudry, as modified, since paper material is inexpensive and likely recyclable, as understood by one of ordinary skill in the art.
Regarding claim 9, Vaudry in view of Sandford and Williams teaches the limitations of claim 1, as indicated above and further teaches wherein the card (Vaudry - sticky substance 30; Fig. 3) is configured to gaplessly nest in a stack of multiple cards for compact shipment (Vaudry - see Fig. 3, wherein sticky substance 30 is flat and rectangular and would be capable of gaplessly nesting in a stick of multiple sheets for compact shipment).
Regarding claim 10, Vaudry in view of Sandford and Williams teaches the limitations of claim 1, as indicated above and further teaches wherein the insect attractant lamp (Vaudry - bulb 16; Exhibit A) 
Regarding claim 15, Vaudry in view of Sandford and Williams teaches the limitations of claim 10, as indicated above, and further teaches wherein the upwardly extending card (Vaudry — sticky substance 30; Exhibit A) blocks light from the insect attractant lamp (Vaudry — bulb 16; Exhibit A) in a forward direction (Vaudry - see Exhibit A).
Regarding claim 16, Vaudry teaches a method of trapping insects comprising the steps of: providing an insect trap (trap 10; Fig. 1) having an electrical housing (hollow casing 52; Fig. 3) having rearwardly extending electrical connectors (plug 26; Exhibit A) to be connectable into an electrical outlet of a rear wall  along an insertion axis (see Exhibit A where trap 10 is rotated 90 degrees & also note that electrical cord 22 is flexible and allows plug 26 to be oriented in various positions relative to the rest of the trap 10), the electrical outlet flanked by left and right lateral regions of the rear wall, and a base (base portion 12, comprising: tray 34 & support structure 36; Fig. 3) and an insect attractant lamp (bulb 16; Exhibit A) supported by the base (base portion 12; Exhibit A) and extending upwardly from the base (see Exhibit A); inserting an upwardly extending (see Exhibit A) planar card (sheet of sticky substance 30 is placed in base portion; Col. 7, lines 66-67), the upwardly extending planar card having an upper end opposite a lower end defining a height and a left edge opposite a right edge defining a width and having a rear planar surface defining an outer periphery of the card (see sticky substance 30 in Fig. 3), such that the upwardly extending card is spaced from the rear wall and extends rigidly upwardly from the base substantially perpendicular to the insertion axis and substantially parallel to the rear wall (see Exhibit A, where the sticky substance 30 extends upwardly from base portion 12 and is spaced away from a wall with the outlet); wherein a sticky insect trapping adhesive (sticky surface 30; Fig. 3) is attached to the rear planar surface (see Exhibit A) of the upwardly extending card; and wherein the insect attractant lamp (bulb 16; Exhibit A) is positioned between the upwardly extending card (sticky substance 30) and 
Vaudry does not teach the method of having an upwardly opening card slot extending substantially perpendicular to the insertion axis in a fixed orientation when the electrical connectors are connected to the electrical outlet of the rear wall, inserting an upwardly extending planar card into the upwardly opening slot in a fixed orientation such that the card extends rigidly upwardly in cantilever, a reflective surface, and providing an unobstructed straight line path from a midpoint of the height of the left edge of the rear planar surface to the left lateral region of the rear wall and from a midpoint of the height of the right edge of the rear planar surface to the right lateral region of the rear wall when the electrical connectors are connected to the electrical outlet.
Sandford teaches a method of having an upwardly opening card slot (slot 130; Fig. 4) extending substantially perpendicular to the Insertion axis (see Figs. 2 & 4) in a fixed orientation when the electrical connectors are connected to the electrical outlet of the rear wall (see Fig. 4, wherein the slot 130 is fixed when the device is plugged into the outlet) and inserting the upwardly extending card into the upwardly opening card slot in a fixed orientation such that the upwardly extending card extends rigidly upwardly (divider 134 is inserted into slot 130; Figs. 2-4) and a light reflecting surface (reflective coating underneath adhesive on inside surface 170; Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vaudry to incorporate the teachings of Sandford to provide an upwardly opening slot for the upwardly extending card and a light reflecting surface, as doing 
Please note in the combination of Vaudry in view of Sandford, the tray 34 and the mesh cover 18 surrounding the sticky substance 30 (planar card) are absent, thus the planar card extends rigidly upwardly in cantilever from the base.
Williams teaches providing an unobstructed straight line path from a midpoint of the height of the left edge of the rear planar surface to the left lateral region of the rear wall and from a midpoint of the height of the right edge of the rear planar surface to the right lateral region of the rear wall when the electrical connectors are connected to the electrical outlet (see Fig. 9, wherein there is an unobstructed straight line path from the left and right edges of the rear planar surface of flypaper sheet 30 to the left and right lateral regions of the rear wall).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the unobstructed straight line path of Williams to the insect trap of Vaudry, as doing so increases ease of manufacture (less parts to produce) and makes the device cheaper for both the producer and the consumer, as understood by one of ordinary skill in the art.
Regarding claim 17, Vaudry, as modified by Sandford and Williams teaches the limitations of claim 16, as indicated above, and further teaches wherein the upwardly extending card (Vaudry - sticky substance 30; Fig. 3) is extended in cantilever to be unattached on the upper end of the upwardly extending card (Vaudry; in the combination of Vaudry in view of Sandford, the tray 34 and the mesh cover 18 surrounding the sticky substance 30 (planar card) are absent, thus the upwardly extending card is extending in cantilever & is unattached at the upper end).

Sandford further teaches wherein the upwardly extending card is unattached on the left and right edges (divider 134 with adhesive 136 has a bottom portion, which is inserted into slot 130, and also left and right edges (on the upper portion of divider 134) which are unattached; Exhibit B (below) and Figs. 2-4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teachings of Sandford to provide an upwardly extending card is unattached on the left and right edges to the device of Vaudry, as modified, since unattached left and right edges will provide a greater surface area for trapping insects, as understood by one of ordinary skill in the art.


    PNG
    media_image2.png
    366
    548
    media_image2.png
    Greyscale


Regarding claim 19, Vaudry as modified by Sandford and Williams teaches the method of claim 18, as indicated above and further teaches the step of removing the upwardly extending card in an upward direction (Sandford - See Fig. 21; upwardly extending card 350 is removed in an upward direction; Page 6, para [0046]).
Regarding claim 20, Vaudry as modified by Sandford and Williams teaches the method of claim 19, as indicated above and further teaches wherein the left and right edges of the upwardly extending card are exposed to be manually gripped to be removed in the upward direction (Note: intended use) (Vaudry - in the combination of Vaudry in view of Sandford, the tray 34 and the mesh cover 18 surrounding the sticky substance 30 (planar card) are absent, thus the left and right edges of the upwardly extending card are exposed to be gripped and removed).
Regarding claim 21, Vaudry in view of Sandford and Williams as modified teaches the limitations of claim 1, as indicated above and further teaches wherein the upwardly extending card (Vaudry - sticky substance 30; Exhibit A) extends above the base (Vaudry - base portion 12) by at least 35 mm (Vaudry - sticky substance 30 sits in tray 34 which has left and right side edges 48 and 50 that are approximately 6.25 inches in length; Col. 5, lines 29-31).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vaudry in view of Sandford and Williams as applied to claims 1, 5-6, 8-10, and 15 - 21 above, and further in view of Willcox (US PGPUB 20080229652).
egarding claim 11, Vaudry in view of Sandford and Williams teaches the limitations of claim 10, as indicated above but does not teach wherein the insect attractant lamp is an upwardly extending light bar supporting a plurality of light emitting elements (LEDs).
Willcox teaches an insect trapping apparatus with attracting light, wherein the insect attractant lamp (light trap 10; Fig. 5) is an upwardly extending light bar (light housings 12, 112, 212; page 3, paragraph [0031]) supporting a plurality of light emitting elements (LEDs) (light sources 60a, 60b, 160a & 160b; Figs. 5 & 9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teachings of Willcox to Vaudry, as modified, to provide an upwardly extending light bar with a plurality of LEDs, so doing so would provide a uniform amount of light and greater amount of light throughout the device which could act to attract more insects, as understood by one of ordinary skill in the art.
Regarding claim 12, Vaudry in view of Sandford, Williams and Willcox teaches the limitations of claim 11, as indicated above and further wherein the plurality of LEDs are supported exclusively on left and right sidewalls of the upwardly extending light bar (Willcox - light sources 60a, 60b, 160a & 160b; Figs. 5 & 9) to project light in a primary lateral direction parallel to a surface of the wall (Willcox - see Fig. 9; Page 3, paragraph [0031]) supporting the electrical outlet when the plug-in insect trap (Vaudry — trap 10; Exhibit A) is connected to the electrical outlet.
Regarding claim 13, Vaudry in view of Sandford, Williams and Willcox teaches the limitations of claim 12, as indicated above, but does not teach wherein the LEDs emit light at two distinct frequency bands.
Sandford teaches wherein the LEDs (LEDs 124; Fig. 4) emit light at two distinct frequency bands (flickering light; Page 6, paragraph [0045]).
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vaudry in view of Sandford, Williams and Willcox as applied to claims 11, 12 and 13 above, and further in view of Lin (US PGPUB 20090038207).
Regarding claim 14, Vaudry in view of Sandford, Williams and Willcox teaches the limitations of claim 13, as indicated above, but does not teach wherein the LEDs emit light at 369 nm and 398 nm.
Lin teaches a flying insect trap (abstract and Figs.) including LED lights that emit light in the UV range (abstract, ranges less than 400 nm encompassing applicant's claimed numbers) and wherein the LEDs emit light in the range 350-380nm (para 0021), particularly emitting light at a wavelength of 370nm (para 0024).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teachings of Lin to Vaudry, as modified, to provide LEDs that emit light at UV wavelengths, as doing so would provide a light that is likely attractive to various insects, as recognized by Lin (para 0024).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Vaudry in view of Sandford and Williams as applied to claims 1, 5-6, 8-10, and 15 - 21 above, and further in view of Rocha (US PGPUB 20190045773).
Regarding claim 22, Vaudry in view of Sandford and Williams teaches the limitations of claim 1, as indicated above and further teaches an upwardly extending card (Vaudry - sticky substance 30; Exhibit A), a base (Vaudry - base portion 12; Exhibit A) and an upwardly opening card slot (Sandford - 
Rocha teaches an upwardly extending card (sticky paper 27; Fig. 2) having a width extending along the upwardly opening card slot that is greater than a width of the base (see Fig. 1, wherein sticky paper 27, on the rear of faceplate 15, has a width extending along groove 16 that is greater than the width of electrical housing 14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teachings of Rocha to Vaudry, as modified, to provide a card with a width that is greater than the width of the base, as doing so provides a greater surface area for trapping insects without increasing the size of the base which takes up valuable space in the outlet of the wall, which could possibly block a secondary outlet thus preventing its use, as understood by one of ordinary skill in the art.
Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive.
Applicant argued that in the device of Vaudry, “the sticky base must be placed on the ground to properly catch fleas”.
In response, Vaudry does not require that the insect trap be oriented a certain direction to work and also states that the trap can be used to trap other insects, other than fleas (Col. 1, lines 14-15). Additionally, positioning of the device according to Exhibit A, above, would still allow for trapping of fleas since fleas are able to jump great distances. Thus, the sticky base of Vaudry is not required to be placed directly on the ground to catch fleas.
Applicant argued “Vaudry fails to teach fixed positions of the base card slot/sticky card with respect to the electrical connectors such that (1) the sticky card extends upwardly in cantilever from the base (2) is spaced from the rear wall and (3) is perpendicular to the direction of insertion of the electrical connectors and parallel to the rear wall when the electrical connectors are connected to the electrical outlet, as claimed.”
In response, Vaudry in view of Sandford teaches a base (Vaudry - base portion 12) having an upwardly opening card slot (Sandford – slot 130) extending substantially perpendicular to the insertion axis (see Exhibit A, above) in a fixed orientation when the electrical connectors are connected to the electrical outlet and the upwardly extending card (Vaudry – sticky substance 30) supported in a fixed orientation by the upwardly opening slot (Sandford - slot 130) of the base (Vaudry – base portion 12) to space the card from the rear wall (see Exhibit A) and extending rigidly upwardly in cantilever (Vaudry in view of Sandford, the tray 34 and the mesh cover 18 surrounding the sticky substance 30 (planar card) are absent, thus the planar card extends rigidly upwardly in cantilever from the base) from the base (Vaudry – base portion 12) when the electrical connectors are connected to the electrical outlet (see Exhibit A). 
The claim, as written, does not specify what the fixed orientation is relative to. In the device of Vaudry, as modified, the position of the card slot is fixed when the device is placed on a surface and plugged in and remains fixed in this position until a user decides to move it.
Applicant argued that “There is no teaching or suggestion for fixedly positioning the relative positions of the electrical connectors and base card slot/sticky card of Vaudry because doing so would not be effective for trapping fleas on an elevated sticky base”. 
In response, Vaudry does not require that the trap be oriented a certain way to be effective. Additionally, the device would still catch fleas, or other insects, as oriented in Exhibit A, above, since fleas jump and other insects can do the same and some insects also fly.
Applicant argued “there is no recognition of the motivation of the present invention which is to position the sticky base parallel to the rear wall to provide broad reflection of light off the rear wall.”
As described in the rejection above, the trap of Vaudry is not required to be used in a certain orientation and can be positioned according to a user’s preference and the trap was not modified to teach the positioning wherein the sticky card is parallel to the rear wall. Also, the motivation for providing the sticky card of Vaudry with a reflective surface was providing a reflective surface enhances the sticky cards attraction to insects and further improves the insect trapping efficiency and effectiveness, as recognized by Sandford (Page 5, para [0043]), as described in the rejection above.
Applicant argued that “Sandford fails to teach an unobstructed straight line path from midpoints of the left and right edges of the rear planar surface to the rear wall where a rear wall enclosure of Sandford blocks the straight line paths from the rear planar surface of the shrouded sticky card to the rear wall (see Fig. 4). 
Williams fails to teach an upwardly extending sticky card with the lower end releasably supported by the upwardly opening slot of the base to space the card from the rear wall to permit the lamp to be positioned therebetween or a sticky card that extends rigidly upwardly in cantilever from a base where the card of Williams extends downwardly, flush with the rear wall such that the lamp cannot be positioned between the card and the rear wall to provide light reflection (see Fig. 9).”
In response, Sandford was not used to teach the unobstructed straight line path from the rear planar surface of the sticky card. Williams was not used to teach a sticky card with the lower end releasably supported by the upwardly opening slot of the base or a sticky card that extends rigidly upwardly in cantilever from the base. However, Vaudry in view of Sandford and Williams was used to teach all these limitations, as described in the rejection above.
Applicant argued that “It would not be obvious to apply the teachings of Sandford and Williams to Vaudry with respect to fixedly changing the orientation of the electrical connectors with respect to the sticky base because doing so would render Vaudry unsatisfactory for its intended purpose of placing the base horizontally on the ground for catching fleas.”
In response, as explained above, Vaudry teaches a device that can be used to trap fleas as well as other insects. Vaudry does not require a certain orientation of the device to be useful as a trap. Also, orientation of the device as proposed in Exhibit A would not prohibit the device from catching and trapping fleas, as fleas will still be attracted to the light and can jump large distances, relative to their body size, and would therefore still be able to be trapped by the device. Thus, it would be obvious to apply the teachings of Sandford and Williams to Vaudry to teach the claim limitations, as described in detail in the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/K.A.B./              Examiner, Art Unit 3643   


/PETER M POON/              Supervisory Patent Examiner, Art Unit 3643